Citation Nr: 0622169	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
neurological disability. 

2.  Entitlement to service connection for a neurological 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for stroke-like episodes, and a May 2003 rating 
decision that denied a petition to revise the April 2001 
decision based on clear and unmistakable error. 

The veteran testified before the Board sitting at the RO in 
May 2006. 

In a July 2001 notice of disagreement, the veteran declared 
that a previous decision to continue a denial of service 
connection for a neurological disability contained clear and 
unmistakable error.  In his May 2006 hearing, the veteran's 
representative clearly identified that decision as the April 
2001 RO decision that is not final and is the subject of this 
appeal.  Although the RO adjudicated this claim as a separate 
issue, the Board considers this claim to be subsumed by the 
other issues on appeal.  


FINDINGS OF FACT

1.  In February 1957, the Board denied the veteran's claim of 
service connection for a neuropsychiatric disorder.  The 
veteran did not appeal and that decision is final.  In April 
1997, the RO denied a petition to reopen the claim.  The 
veteran did not perfect an appeal and that decision is final. 

2.  Evidence submitted subsequent to the April 1997 decision 
is new, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's neurological condition first manifested 
prior to service and was not aggravated by service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for a 
neurological disability.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2000).

2.  A neurological disability was not incurred in or 
aggravated by active service. 
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; rating 
decisions in April 2001 and January 2003; a statement of the 
case in January 2003; and a supplemental statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In February 1957, the Board denied the veteran's claim for 
service connection for a neuropyschiatric disorder because 
the medical evidence showed that the condition clearly and 
unmistakably preexisted service and was not aggravated by 
service.  In April 1997 the RO denied a petition to reopen 
the claim because new evidence was not material to the reason 
for previous denial.  In April 2001, the RO again denied a 
petition to reopen the claim, but after receiving additional 
evidence, reopened the claim in the January 2006 supplemental 
statement of the case and denied the claim on the merits. 

The veteran contends that his current disorder, now diagnosed 
as paroxysmal dystopia, did not exist prior to service and 
was first manifested in service.  

New and Material Evidence

VA may reopen and review a claim that was previously denied 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. §§ 3.156 (2000), 20.1100, 20.1104, 
20.1105 (2005); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
(The Board notes that the definition of "new and material 
evidence" was revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R.
§ 3.156(a) (2005)).
 
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
in April 1997 to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The veteran submitted and the RO obtained treatment notes, 
examination reports, and medical assessments from twelve 
private and VA medical providers from April 1997 through 
April 2006.  The veteran also provided lay testimony relevant 
to his current condition and medical history in the May 2006 
Board hearing, internet articles relating to a new diagnosis, 
a video tape of his symptoms during an episode, and an audio 
tape message from a treating physician's medical assistant.   
The evidence is discussed in detail below.  The records 
contained additional statements of medical history, 
additional diagnoses, rejection of previous diagnoses, and 
additional medical observations relating to the onset and 
etiology of the condition.  The evidence is new in that it 
was not previously considered by VA decision makers.  The 
evidence is material because the new diagnoses suggest that 
the veteran's condition may be different from the condition 
previously diagnosed and because there are new medical 
observations addressing the etiology of the condition.   

New and material evidence having been submitted, the claim 
for service connection for a neurological disability is 
reopened, and the appeal is granted to this extent only.

Service Connection for a Neurological Disability 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002);
38 C.F.R. § 3.303 (2005).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and enrolled for service except as to defects noted at 
entrance or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  "The Government must show clear 
and unmistakable evidence of both a preexisting condition and 
a lack of in-service aggravation to overcome the presumption 
of soundness..."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  See also Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).   History provided by the veteran at time of 
examination does not constitute a notation of a condition but 
will be considered with all other material evidence including 
clinical factors pertinent to the basic character, origin, 
and development of the injury or disease.  Analysis must 
correlate all material facts, with due regard to accepted 
medical principles, manifestations, clinical course, and 
character of the injury, disease or its residuals.  38 C.F.R.
§ 3.304(b) (1). 

The veteran's induction physical examination in July 1953 
showed no notations of any neurological or psychiatric 
abnormalities.  There was no medical history record 
associated with the examination report.  However, three days 
after induction, the veteran sought treatment from a military 
mental health clinic.  He reported a 9-year history of dizzy 
spells and headaches for which he stated that he was treated 
by nerve specialists.  He stated that the condition was not 
severe at the time and that he could function well if there 
were no frequent recurrences.  He was advised that medical 
treatment would be provided if necessary and that he could 
continue basic training. 

In March 1954, the veteran was hospitalized for evaluation of 
recurrent episodes that started with generalized muscle 
weakness and progressed within 15 minutes to dizziness, 
blurred vision, and lack of coordination but without loss of 
consciousness.  The veteran reported that the episodes had 
become more frequent from once or twice per week to daily 
with a greater sense of weakness.  The diagnosis was chronic 
emotional instability reaction to minor stress situations but 
with no focal pathology.  In July 1954, a follow-up 
examination showed no appreciable change in the condition, 
and the examiner noted that the veteran should be considered 
for an administrative discharge for a long standing pre-
exiting condition rather than undergoing extended 
psychotherapy.  In October 1954, the veteran repeated his 
history of episodes that had occurred over the last six to 
seven years.  He was evaluated for possible multiple 
sclerosis, but the diagnosis could not be confirmed by 
laboratory findings.  In November 1954, an 
electroencephalogram was abnormal, suggesting a diagnosis of 
epilepsy.  The examiner concluded that the condition was the 
same as had existed prior to service and because it was not 
controlled, the veteran should be transferred to the United 
States.  However, in January 1955, an examiner noted that the 
veteran experienced no changes in symptoms after the use of 
anti-convulsive medication leading the examiner to conclude 
that there was no organic disease.  A neurological 
examination was normal and the diagnosis was changed back to 
emotional instability.  The examiner noted that the veteran 
was performing his military duties well except for the 
recurrent attacks. 

In late January 1955, the veteran was transferred from an 
overseas location to Walter Reed Army Hospital in Washington, 
D.C., for further evaluation. The veteran again stated that 
the onset of attacks of dizziness started in his first year 
of high school when he tried out for the football team.  He 
stated that prior to service a private nerve specialist 
treated his condition with antihistamines.  His dizzy spells 
lasted five to ten minutes every day or two, following 
physical exertion.  The examiner again rejected the diagnosis 
of epilepsy because it could not be confirmed with further 
testing and because the veteran's symptoms were not reduced 
by anti-convulsive medications.  The examiner concurred in 
the diagnosis of emotionally unstable personality.  Since the 
veteran had otherwise performed his duties satisfactorily, he 
was returned to duty for the remainder of his service 
obligation.   The veteran's June 1955 discharge examination 
showed no neurological or psychiatric abnormalities. 

In November 1955, the veteran filed a claim for service 
connection for a disability characterized by dizzy spells, 
general weakness, and headaches.  A VA examiner noted that 
the veteran stated that the spells starting during overseas 
military service.  The examiner did not note his own review 
of the veteran's service medical records.  He diagnosed 
psychoneurosis, hysteria.  In December 1955, the RO denied 
the claim citing entries in the service medical records that 
the disability existed prior to service.  In a June 1956 
notice of disagreement, the veteran stated that his current 
mental condition was not the same as his "nervous" 
condition identified in high school.  

On appeal in February 1957, the Board denied service 
connection for a neuropsychiatric disorder concluding that 
statements of medical history recorded for clinical purposes 
showed that the disability clearly and unmistakably existed 
prior to service.  In addition, the Board concluded that 
manifestations of the same symptoms in service did not 
establish aggravation due to service. 

The claims file contains treatment records and letters from 
eight physicians from April 1990 to July 2001.  The veteran's 
disorder continued to be characterized as episodes of general 
weakness, dizziness, slurred speech, blurred vision, and lack 
of coordination.  In April 1990, August 1990, and December 
1990, a private physician noted that the veteran had this 
unusual constellation of symptoms since high school and that 
the etiology of the disorder was not clear.  In October 1992 
and November 1994, another private physician noted that the 
episodes were exercised-induced symptoms of unknown etiology 
dating back to adolescence.  A July 1994 electroencephalogram 
showed "epileptiform activity" and the veteran was again 
treated with anti-seizure medication.  After complications 
from another medical condition, the drug was terminated with 
no clear diagnosis of epilepsy.  A May 1996 nerve conduction 
study was normal.  Cardiac embolisms and transient ischemic 
attacks were proposed diagnoses that were later ruled out.  
Other private physicians in April 1997, January 1998, March 
2000, April 2000, and July 2000 all noted that the veteran 
stated that he had the disorder from childhood or adolescence 
with no family history of a similar disorder.  The aggregate 
of these records consistently showed that the veteran's 
symptoms prior to service were accepted by providers without 
comment as the onset of the condition based on the veteran's 
own reports and the physician's analysis.  The records also 
showed that the disorder had some as yet to be determined 
neurological component.

Records from three additional physicians in May 2002, March 
2003, and June 2003 continued to assess and treat the 
veteran's disorder without a clear diagnosis or etiology.  
However, these physicians all note the onset of the condition 
in service and did not discuss childhood or adolescent 
symptoms. 

In July 2004, a VA examiner reviewed the entire claims file, 
conducted additional testing, diagnosed paroxysmal events, 
and ruled out epileptic seizures.  Another VA examiner in 
July 2005 reviewed additional test results and concurred in 
the diagnosis, although neither physician discussed the 
etiology of the condition. 

In October 2005, a physician from the University of Miami 
made a provisional diagnosis of paroxysmal dystonia.  In 
January 2006, a VA physician again reviewed the entire claims 
file.  In an 11-page report, the physician stated, "There 
was no question at all that the veteran was having episodes 
similar to what he had in the military up to 4 to 5 years 
prior to being drafted into the Army."  After review of the 
internet articles submitted by the veteran on the subject of 
paroxysmal dystonia, he noted that the condition is often 
inherited and appears at the age of 5 to 15 but that the 
veteran had no history of the disease in his family.  The 
articles also cited the positive response to anti-convulsive 
medications that appeared to be successful for the veteran on 
only one occasion.  He acknowledged that neither he nor the 
other current treating physicians had the perspective of the 
military physicians who observed the veteran's early symptoms 
and could assess the relationship to his pre-service 
condition.  He declined to speculate on whether the veteran's 
current condition had its onset prior to, during, or after 
service.  

In February 2006, the University of Miami physician concluded 
that the veteran clearly had multiple sclerosis with episodes 
of paroxysmal dystonia and dysarthria that he noted were 
considered at the outset and not recognized.  In April 2006, 
a VA psychiatrist examined the veteran and proposed that the 
veteran may also experience atypical panic attacks that 
stimulate the physical symptoms.  However, the psychiatrist's 
treatment plan has not been completed to confirm his 
hypothesis.  Neither the physician nor the psychiatrist 
commented on the etiology of the disorders. 

The aggregate of medical records show great difficulty in 
arriving at a clear diagnosis and treatment of the veteran's 
disability for over 50 years.  Physicians have proposed many 
different diagnoses including a combination of neurological 
and psychiatric contributing factors.  However, all the 
medical records address only one disability with a consistent 
set of symptoms.  The dispositive issue for service 
connection remains whether the veteran's disorder had its 
onset prior to service and, if so, whether it was aggravated 
in service.  

In his May 2006 hearing, the veteran contended that his 
condition, now diagnosed as multiple sclerosis, had its onset 
in service in England in July 1953 when he fell to the ground 
while performing exercises.  Service medical records do not 
support the date or the event but do show that he was treated 
in England in March 1954.  The veteran stated that headaches, 
dizziness, and nausea in high school were not the same 
condition.  The Board acknowledges the veteran's lay 
observations of his symptoms.  However, as a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Therefore, the Board looks to the substantial volume of 
medical assessment of the veteran's disability.  The 
veteran's pre-service symptoms were noted in medical records 
three days after induction.  Although no entry was noted in 
the formal induction physical examination, the Board 
concludes that the short time lapse is not significant and 
that the defect was noted at time of entry into service.   
38 C.F.R. § 3.304.  In addition, the great weight of service 
medical record evidence confirms the existence of pre-service 
symptoms.  The only medical providers who have directly 
commented on the relationship between the veteran's pre-
service and in-service symptoms are the military physicians 
who accepted the veteran's reports of preservice symptoms, 
included those events in their clinical analysis, and 
determined that the veteran's condition existed prior to 
service.  Even though the diagnoses varied from psychiatric 
to organic and back to psychiatric, they always addressed the 
same set of symptoms.  Although there were increases and 
decreases in frequency of the episodes, there is no evidence 
to show that there was a permanent increase in disability 
since the veteran continued to perform his duties 
satisfactorily.  There was also no evidence that any aspect 
of service aggravated the disability.

None of the subsequent medical assessments, including the 
more recent diagnoses, provide a contrary opinion on the time 
of the onset of the disorder.  From 1955 to 2003, all the 
providers recorded the onset of the veteran's condition as 
prior to service.  The Board recognizes that there are no 
pre-service medical reports of record so that the history was 
most likely provided by the veteran.  However, the medical 
providers did not challenge the history and included it in 
their clinical analysis.  Only after 2003 did the providers 
record the onset at a time in service, but none commented 
specifically on the earlier symptoms and why they did not 
represent a manifestation of the disability. 

The Board concludes that the veteran's disorder has had many 
diagnoses and may have both neurological and psychiatric 
components.  Notably, the military diagnoses favored a 
psychiatric condition while later diagnoses favored a 
neurological pathology.  However, the symptoms experienced by 
the veteran are consistent.  Military physicians clearly 
stated that the onset of the disorder was prior to service.  
No subsequent physician or psychiatrist offered a contrary 
opinion.  Many acknowledged and did not challenge the 
veteran's report that the condition started in high school.  
Physicians after 2003 recorded the onset of the disorder in 
service but made no comment on the relevance of pre-service 
symptoms or possible aggravation by events in service.  
Furthermore, the evidence does not show any permanent 
increase in severity during the veteran's service.

In sum, the Board finds that the weight of the credible 
evidence clearly and unmistakably demonstrates that the 
veteran's current neurological disability was first 
manifested prior to service and was not aggravated by 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a neurological disability is 
reopened, and the appeal is granted to this extent only.

Service connection for a neurological disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


